DETAILED ACTION
The response filed 2/9/21 is entered. Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 2/9/21 have been fully considered but they are not persuasive. 
The Applicant, firstly, argues “Regarding the first point, claim 1 is directed to a book comprising front and back covers, with a plurality of pages between the covers. The present application describes and claims a tangible, physical book made using, for example, paper, cardboard and so forth, modified to include user input and feedback. Each of Smirnov and Milford is similarly directed to the problems of integrating user input and feedback into print media. This is the technological area w4ithin which to confine the skill of one of ordinary skill in the art.
By contrast, Stone is directed to an electronic reader, in which text, pictures and so forth are presented to a user via an electronic display, rather than on printed pages. These are entirely different and non-analogous areas of technology with different skill sets. For starters, an electronic reader may include powerful CPUs and large amounts of memory, which are impractical for integration with printed media for a large number of reasons including, but not limited to, power requirements, cost and so forth. They are not from the same field of endeavor. An analogy would be a person of ordinary skill in the ancient art of the scroll not seeking inspiration for improvements in the scroll art non-analogous art to the present invention, and to the Smirnov and Milford references.”
In response to applicant's argument that Stone is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Smirnov, Milford, and Stone all deal with capacitive sensing. The medium on which the capacitive sensors are placed has no bearing on the function of the capacitive sensing. Therefore it is believed the teaching of Stone can be applied to the capacitive sensors of Smirnov and Milford.
The Applicant, secondly, argues “The Examiner asserts that the disclosure of “selecting text” is equivalent to “determining that a user’s digit traces a path” - this is not correct, since determining that a series of inputs are connected to one another and associating them into a path is not the same as simply selecting every word a cursor passes over.”
The Examiner respectfully disagrees. In order to determine that text is selected a series of inputs is processed to determine that a word or words are selected. In particular Col. 2, 24-34 as recited in the arguments discloses “by passing a cursor, stylus, finger, etc. over of a word”. Passing a finger over a word or words is tracing a path.
The Applicant, thirdly, argues “Moreover, the Examiner asserts that “a longer a selection the longer the audio output”, but this is not expressly disclosed by Stone, nor it is implicit or inherent from the cited passage of Stone. If anything, the disclosure that “As the user selects individual words, the words are visually and/or audibly emphasized” suggests that words are emphasized, in this context read out, as the user selects them, effectively corresponding to outputting audio associated with each word as it touched. In such a case, the audio signals for each word would remain the same respective durations.”
The Examiner respectfully disagrees. Col. 2, 24-34 as recited in the arguments discloses “As the user selects individual words, the words are visually and/or audibly emphasized”. Passing a finger over a word, i.e. tracing a path, would provide an audio output of a single word while passing a finger over multiple words, i.e. tracing a path, would provide an audio output for the multiple selected words. As such, the more words are selected by passing a finger over them, i.e. tracing a path, the longer the audio output.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smirnov, US-20070298398 in view of Milford, US-7621441, and in further view of Stone, US-9355568.
In regards to claim 1, the associated method claim 10, and the associated non-transitory computer readable medium storing a computer program claim 13, Smirnov discloses a book (Par. 0045 book) comprising: front and back covers (Fig. 4, 1 and 2, front and back covers);  a plurality of pages between the covers (Fig. 4, 4.J sheets);  an array of m x n capacitive touch elements (Fig. 4, 9.Q impact sensors) disposed on the inside of a cover configured to provide a touchpad (Fig. 4, 9.Q impact sensors; Smirnov Par. 0050 capacity sensors);  one or more output devices, wherein the one or more output devices include a speaker (Fig. 4, 14 sound reproducing unit);  and a controller (Fig. 9, 35 controller) operatively connected to the capacitive touch elements and configured to determine a position of a digit of a user on a page overlaying the cover in dependence upon which capacitive touch elements are actuated and to cause at least one of the one or more output devices to output a signal in dependence upon the position (Par. 0089-0090 reproducing a sound output based on the page and touched location), wherein the controller is configured to cause the at least one of the one or more input devices to output an audio signal  (Smirnov Par. 0089-0090 reproducing a sound output based on the page and touched location, wherein a second location of touch produces a second audio signal; Smirnov Par. 0074 music fragments and speech messages are output), and wherein the controller is configured, in response to a user’s 
Smirnov does not disclose expressly, an array of m x n capacitive touch elements configured to provide a touchpad; a controller operatively connected to the capacitive touch elements and configured to determine an x, y position of a digit of user on a page overlying the cover in dependence upon which capacitive touch elements are actuated and to cause the or at least one of the output devices to output a signal in dependence upon the x, y position; determining that a user’s digit traces a path; wherein the duration of the audio signal is in dependence upon the number of capacitive touch elements actuated as the path.
	Milford discloses an array of m x n capacitive touch elements configured to provide a touchpad (Fig. 1, 120 media receiving platform containing covers; Fig 10A, 1000 capacitive sensor array with transmit 1010 and receive sensor pads); a controller operatively connected to the capacitive touch elements and configured to determine an x, y position of a user’s digit on a page overlying the cover in dependence upon which capacitive touch elements are actuated (Col. 12, 42-50 determining a touch input based on the x and y transmit and receive sensor pads) and to cause the or at least one of the output devices to output a signal in dependence upon the x, y position (Col. 14, 7-10 outputting an audio signal based upon the touch location determined using the touch array as disclosed above).

Smirnov and Milford do not disclose expressly, determining that a user’s digit traces a path; wherein the duration of the audio signal is in dependence upon the number of capacitive touch elements actuated as the path.
	Stone discloses a touch-screen (Col. 2, 21 touch-screen); determining that a user’s digit traces a path (Col. 2, 24-34 selecting text, i.e. tracing a path, with a finger); wherein the duration of the audio signal is in dependence upon the number of capacitive touch elements actuated as the path (Col. 2, 24-34 the selected text is audibly output; a longer a selection the longer the audio output).
	At the time of the invention it would have been obvious that the capacitive sensing array of Smirnov and Milford could track a user’s finger as Stone discloses. Therefore, the controller is configured, in response to determining that a user’s digit 
Therefore, it would have been obvious to combine Milford and Stone with Smirnov to obtain the invention of claims 1 and 13.
In regards to claim 2, Smirnov, Milford, and Stone, as combined above, disclose a first set of capacitive touch elements disposed on the inside of the back cover for detecting manipulation of a front side of a page (Smirnov Fig. 4, 9.Q impact sensors; Smirnov Par. 0050 capacity sensors); and a second set of capacitive touch elements disposed on the inside of the front cover for detecting manipulation of a back side of a page (Smirnov Fig. 4, 9.Q impact sensors; Par. 0050 capacity sensors. 
In regards to claim 3, Smirnov, Milford, and Stone, as combined above, at least one interface for outputting the audio signal to a remote device (Smirnov Par. 0060 wireless transmitting of output message). 
In regards to claim 4, Smirnov, Milford, and Stone, as combined above, disclose the interface is a wireless interface, such as Bluetooth transmitter or transceiver (Smirnov Par. 0060 wireless transmitting of output message). 

In regards to claim 6, Smirnov, Milford, and Stone, as combined above, disclose the first audio signal carries a word (Smirnov Par. 0089-0090 reproducing a sound output based on the page and touched location; Smirnov Par. 0074 music fragments and speech messages are output). 
In regards to claim 7, Smirnov discloses the first audio signal carries a non-verbal sound (Smirnov Par. 0089-0090 reproducing a sound output based on the page and touched location; Smirnov Par. 0074 music fragments and speech messages are output). 
In regards to claim 8, Smirnov, Milford, and Stone, as combined above, disclose the controller is configured, in response to the user continuing to rest at the given position, to repeat the first audio signal of relatively short duration (Smirnov Fig. 11, the cycle repeats after a message is sent for reproduction as such a touch in the same spot would produce the same sound). 
In regards to claim 9, Smirnov, Milford, and Stone, as combined above, disclose the audio signal carries a sentence (Smirnov Par. 0089-0090 reproducing a sound output based on the page and touched location; Smirnov Par. 0074 music fragments and speech messages, i.e. a sentence, are output).  

In regards to claim 12, Smirnov, Milford, and Stone, as combined above, disclose identifying the page comprises measuring signal strength (Smirnov Par. 0064-0068 measuring sensor outputs to determine sheet, i.e. page, position). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        2/11/20

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622